DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The amendment filed May 24, 2021 has been entered.
Elections/Restrictions
Amended claim 1 is directed to a non-elected species. Claims 6, 11 and 12 depend from claim 1. In the restriction/election requirement in the Office Action of April 23, 2020, claim 1 was identified as a generic claim and four species were identified. Applicant elected species C-Figs. 12-14, air intake control via two conduits that rotate relative to one another. Claims 11 and 12 read on species C.
The amendments to claim 1 are such that claim 1 is no longer a generic claim. Instead, claim 1 now reads on species A. In particular, claim 1 has been amended to include the limitation “a first body having a first end and a second end and defining a passageway for passing a first the first body defines at least a plurality a plurality of openings through which the second gas can pass into said passageway.” Applicant argues in their Remarks at the bottom of page 8 and the top of page 9 that this limitation distinguishes over Oshima because the casing 34 in Oshima is solid and doesn’t enter into the casing but merely mixes at the end of the casing. 
Examiner notes that Applicants elected species C of Figs. 12 and 14 has the same structure as Oshima in that the duct carrying the first gas stream is solid from its inlet to its outlet. As shown in Fig. 12 of Applicant’s drawings, the duct 1204 that carries the first gas stream between its inlet and outlet doesn’t have any openings that allow a second gas from outside the duct to enter into the duct 1204 and mix with the first gas stream in its center. Instead, the second gas outside of the duct 1204 travels along the outside of the duct and mixes with first gas within the duct after passing the outlet of the duct. Thus, the amendment to claim is not consistent with species C as elected.
However, the amendment to claim 1 is consistent with Species A in Applicant’s specification. In species A of Figs. 2-5, the first body 101 has a plurality of openings 110 that include shutters 112. These openings are located between the inlet and the outlet to the first body. The shutters 112 can be opened or closed to allow the second gas outside of the first body 110 to enter into the passageway that carries the first gas stream. Thus, claim 1, as amended and argued is no longer a generic claim. Instead, claim 1 appears to read on species A. As species A was a non-elected species, claims 1, 6, 11 and 12 have been withdrawn from consideration. 


Response to Amendment
Claims 14-19 from the amendment of October 21, 2020 are being examined. Claim 5 is cancelled. Claims 1-4 and 6- 13 are withdrawn as being directed to non-elected species. 
The cancellation of claim 5 renders the rejection under 112(b) from the previous Office Action moot.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, & 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshima et al (US 5,938,527).
Regarding claim 14, Oshima discloses an apparatus for controlling a temperature of a gas stream (Fig. 1), comprising: a first body (36) having a first end (42) and a second end (44) and defining a passageway (34) for passing a gas stream (31) having a temperature from said first end to said second end (Fig. 1), wherein said first body defines at least one opening (42) through which a second gas (32) outside of said passageway can pass into said passageway (After passing through opening 42 the flow can pass into the passageway via exit 43); and at least one second body (127, Fig. 28a) attached directly to said first body (see Figs. 1 and 28a, 36 and 127 are directly attached) adjacent to said at least one opening (152) that moves between a first position and a second position, wherein said at least one second body closes said at least one opening at said first position and opens said at least one opening at said second position(In Fig. 28a, second body is shown movable from first position to second position to open and close the 
Applicant argues that Oshima fails to teach an opening through which a second gas can pass into the passageway. Applicant argues that Oshima doesn’t teach any openings in the wall that defines the passageway and hence the mixing all occurs after the gas stream passing through the passageway exits the end of the passageway. However, as described above, the flow 32 in Oshima can pass through opening 42 and then enter the passageway via opening 43. Examiner notes that if Applicant amends the claims to specifically cite that the wall in the first body defining the passageway includes an opening then the claim would no longer be generic, as species C, which Applicant has elected, doesn’t include any openings in the wall that defines the passageway.
Regarding claim 16, Oshima discloses a method for controlling a temperature of a gas stream, comprising: passing a gas stream produced by an industrial process and having a first gas temperature once through a gas duct (Stream 31, Fig. 1), wherein a portion of the gas duct comprises a first body (36) having a first end and a second end and defining a passageway (34) for passing the gas stream from said first end to said second end, wherein said first body defines at least one opening (152, Fig. 28a), and at least one second body (127) attached to said first body adjacent to said at least one opening to open and close said at least one opening; moving controlling the temperature of the gas stream (Lower pressure in passageway will pull gas into passageway. Flows will mix which will change and control the temperature).
Applicant argues that Oshima doesn’t teach passing a gas stream produced by an industrial process. In Col. 1:8-33 and Fig. 59, Oshima teaches exhausting contaminated air, such as from a range hood above a range. Range hoods and ranges are used in industrial processes and generate contaminants which are exhausted as part of the contaminated air. In general, Oshima teaches ventilating contaminated air from a building. Thus, it would be applicable to any building that employs an industrial process that generated contaminated air. Hence, Oshima teaches passing a gas stream produced by an industrial gas once through a gas duct. The device of Oshima will control the temperature of the gas stream.
Applicant appears to argue that the gas stream is already a gas stream before it enters the duct, which is not taught by Oshima. However, the claims don’t describe the state of the gas stream before it enters the duct. The claims merely recite a gas stream is passed through a gas duct, i.e., the gas is streaming through the duct. 
Applicant argues that Oshima requires temperature recirculation in the room. Applicant arguments are that Oshima would require multiple passes through Oshima’s device to obtain an even temperature distribution whereas Applicant only claim passing the gas stream through the duct once. Applicant doesn’t point to any teachings in Oshima that require this feature of recirculation. Further, Applicant admits that Oshima’s device controls the temperature. The claims don’t recite any details of how the temperature is controlled. If, by Applicant’s admission, Oshima requires multiple passes to control the temperature to obtain an even temperature distribution in a room, than one pass through Oshima’s device will control the temperature by some amount. Hence, Oshima’s device does control the temperature and Applicant’s arguments are not found to be persuasive. 
Claim(s) 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hibshman et al (US 2011/0000220).
Regarding claim 14, Hibshman discloses an apparatus for controlling a temperature of a gas stream (14, exhaust gas attemperating device, Fig. 2), comprising: a first body (60) having a first end and a second end and defining a passageway (64) for passing a gas stream having a temperature from said first end to said second end (Fig. 2), wherein said first body defines at least one opening (air enters into nozzle throat via conduit 68) through which a second gas outside of said passageway and having a temperature outside of said passageway that is different from the temperature of the first gas stream (Fig. 2, ¶5, ¶18, ambient air drawn through valve 48 has a different temperature than air within the passageway 64) can pass into said passageway; and at least one second body (48 and conduit 66) directly attached to said first body adjacent to said at least one opening that moves between a first position and a second position (second body, valve 48 and conduit 66, are directly attached to first body, valve opens and closes to allow ambient air to enter intake duct ¶5), wherein said at least one second body closes said at least one opening at said first position and opens said at least one opening at said second position, thereby 
Applicant argument is that the throttle valve 48 and the conduit 66 can’t be construed as the second body and the conduit and throttle valve should be interpreted as two different bodies. Hence, the throttle valve is a second body that is not directly connected to the first body. A single body can have multiple parts. A human body has hands, feet, heads, arms, etc. all that are part of a single body. By Applicant’s arguments, a human being would have multiple bodies because our body has different parts. Thus, it is perfectly valid to have the throttle valve 48 and conduit 66 as parts of a single body, in this case, the second body. Applicant argues the throttle valve 48 and conduit 66 have to be separate bodies because they are referenced separately. Again, by Applicant’s logic a human would have multiple separate bodies because we designate the parts of the body with different names. Thus, Applicant’s arguments are not found to be persuasive.
Regarding claim 15, Hibshman discloses the invention as claimed and discussed above and Hibshman further discloses a gas turbine (28) having an exhaust gas outlet duct (58) that is fluidly connected to said first end of said first body; and a heat recovery steam generator (30) that is fluidly connected to said second end of said first body.
Regarding claim 16, Hibshman discloses a method for controlling a temperature of a gas stream (Abstract), comprising: passing a gas stream produced by an industrial process (¶1, a combined cycle power plant is described) having a first gas temperature through a gas duct (¶5, the first conduit 58 is configured to receive at least a first portion of exhaust gases from a gas turbine), wherein a portion of the gas duct comprises a first body (60) having a first end and a second end and defining a passageway (64) for passing the gas stream from said first end to said second end, wherein said first body defines at least one opening (66, 68), and at least one second body (48) attached to said first body adjacent to said at least one opening to open and close said at least one opening; moving said second body to open said at least one opening (¶5, throttle valve is configured to move between an open operational position and a closed operational position), thereby creating a gas pressure lower than a gas pressure of a gas outside of said passageway (¶18, the flow path draws ambient air through the apertures 66 and 68 because the venturi accelerates the flow which lowers the pressure in the flow path), wherein said gas outside of said passageway has a second gas temperature different from said first gas temperature, and pulling the gas outside of said passageway into said passageway and into the gas stream, thereby controlling the temperature of the gas stream (¶18, ambient air is drawn through the apertures into the flow path for reducing a temperature of the exhaust gases flowing through the first conduit).
Regarding claim 17, Hibshman discloses the invention as claimed and described above and Hibshman further discloses monitoring the first gas temperature of the gas stream (Fig. 3, steps 100, 102 and 104) and controlling a degree of opening of at least one of the plurality of openings in response to said monitoring (Fig. 4, step 110). 
Regarding claim 18, Hibshman discloses the invention as claimed and described above and Hibshman further discloses gas duct comprises a inlet end and an outlet end (Fig. 2 shows inlet at exit of turbine 28 and outlet at interface to HSRG 30), wherein said passing comprises passing the gas stream from a gas turbine 28 to said inlet end of said gas duct (Fig. 2, interface to turbine 28) and through said duct to said outlet end (at interface to HSRG 30), and further comprising: passing the gas stream from said outlet end to a heat recovery stream generator 30 (Gas passes from duct into HSRG 30).
Regarding claim 19, Hibshman discloses the invention as claimed and described above and Hibshman further discloses said passing the gas stream from the gas turbine is performed during a startup of the gas turbine (¶12, attemperating device is used to decrease thermal stresses in the a steam turbine and reduce startup time).
Response to Arguments
Applicant’s arguments with respect to the pending claims have been carefully considered
and, to the extent possible, have been addressed in the body of the rejections above, at the appropriate locations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        

/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741